By the Court,
Paine, J.
The evidence fully sustains the finding of the circuit judge, that the defendant “accepted the machine in full satisfaction of his claim.”
The counsel for the appellant urged that as the machine was not found in as good condition as represented, that was a good reason for the defendant’s refusing to take it in satisfaction of the debt as he had agreed, but that he might still take it by virtue of his chattel mortgage. However this might be, the proof shows that he did take it under the agreement, thereby affirming it after he had an opportunity to test the truth of the representations as to its condition. This fully appears from Ms conversations with several of the witnesses after his return. The only question then is, whether he can avoid his contract by reason.of duress of goods.
The law seems to be settled in Edgland, that a contract can*86not be avoided upon that ground. Parsons on Contracts, vol. 1, p. 820, note E, and cases cited. It is true some cases are referred to in this country, which have held that under some circumstances a contract might be so avoided. But upon examination it will be found that there was some peculiar and pressing necessity for the claimant to have the particular property. And in the absence of some such unusual circumstances, the general rule in this country is undoubtedly as it is held in England. And where the only interest in the property is by way of a chattel mortgage to secure a debt, and the only necessity for obtaining it is to make it available as such security, a concealment of it by the mortgagor cannot be regarded as such a duress of goods as to avoid a contract by the mortgagee. It is true that a desire to collect a debt constitutes a strong motive for a man to make a contract which he belies es to be the only method of securing that end. But the law does not deem it sufficiently strong to overcome the freedom essential to the validity of contracts, and to enable a party to avoid such as he has been induced by such a motive to enter into.
It is urged that the court below erred in allowing as damages for the detention, the value of the use of the horses down to the time of trial, and that the true rule would have been to have allowed interest on the value of the property. It is said, first, that the plaintiff should be allowed no damages for the detention after the time when he might, by giving the undertaking provided for by section 2, chap. 112, Laws of 1859, ha ye obtained possession; and next, that the damages for such time as he was entitled, should have been only interest on the value. To support these two propositions, the case of Graves vs. Sittig, 5 Wis., 219, is relied on. It sustains neither. The law upon which that decision was made, was entirely different from chapter 112 above referred to. It provided, as is stated in that opinion, that the plaintiff must give the bond as a prerequisite to the prosecution of his action. If he did not, the property remained with the officer and not with the defend*87ant. It was very reasonable, under snob a law, to say that if be neglected to give the bond when be ought to, be should not recover damages for such time as the property might thereafter remain in the officer’s hands. But under the act of 1859, it was left at the option of the party in whose favor the judgment was given by the justice, to get possession by giving the prescribed undertaking, or not. And in case he elected not to do so, the possession was delivered to the other party. This change enables one who might be unable to give such se-security, still to litigate for his rights, and if successful in the end, the fact that he could not give the requisite security to obtain the most speedy possession of his property, furnishes no reason why he should not be allowed to recover all the damages sustained by the other party’s insisting on its wrongful detention.
Neither is the general rule, stated in that case, that “ interest upon the value of the goods unlawfully taken, ordinarily form a proper measure of damages,” applicable to a case where the chief benefit to be derived from the property is from its daily use. It would seem absufd to say that one might wrongfully take a span of horses belonging to another, of the value of $200, detain and use them for a year, and then get clear by paying fourteen dollars damages, that being the interest on the value. Every one can see, that the real damages is the value of the use, and that interest on the value of the property would be no compensation whatever in such cases.
The j udgment is affirmed, with costs.